Exhibit 10.10

LOGO [g24850ex10_10page1.jpg]

 

Letter of Intent

May 27th, 2008

Hai Seung, Lee

CEO

Geminico. Co., Ltd.

Dear E-Smart Korea,

This Letter of Intent (the “LOI”) is made by Geminico Co., Ltd.

RECITALS

1. With part of our company security programs, willing to apply your company’s
card for all worker’s computer log in for business purpose.

- More detail included in separate contract

2. Cooperate for our company’s expansion to affiliated company hereafter

Geminico., Ltd.

CEO

Hai Seung Lee

Signatures

May 27, 2008.

1/1



--------------------------------------------------------------------------------

LOGO [g24850ex10_10page2.jpg]

 

Mutual Non-Disclosure Agreement

This Agreement is made as of the twenty-seventh(27th) day of May, 2008 between
e-Smart technologies Inc., and all of its subsidiaries and affiliates acting
through its offices located at 526 W. 26th St./St.#70 New York, NY 10001
(“E-SMART”), and GEMINICO Co., Ltd. located at #102-1112 Chunui-Technopark,
2001-1, Chunui-dong, Wonmi-gu, Bucheon-city, Kyunggi-do, Korea 420-857
(“GEMINICO”).

BACKGROUND:

1. For the limited and sole purpose, of evaluating E-SMART’s business and
GEMINICO’s technology in contemplation of a potential to be agreed, mutually
acceptable business arrangement, it is contemplated that each of GEMINICO and
E-SMART will require access to certain Confidential Information, as hereinafter
defined, of the other.

2. Each party wishes to protect the confidentiality of its Confidential
Information that may be disclosed hereunder.

IN CONSIDERATION of the background and the mutual covenants and agreements
herein contained, the parties hereto agree as follows:

ARTICLE I INTERPRETATION

1.01 Definitions. In this Agreement, unless something in the subject matter or
context is inconsistent therewith:

“Agreement” means this Agreement and all amendments made hereto by written
agreement between GEMINICO and E-SMART.

“Business Day” means any day except Saturday, Sunday and statutory holidays
observed in the Country of Korea.

“Disclosing Party” is the party who is disclosing Confidential Information to
the other party.

“Confidential Information” shall mean any information belonging to a party or a
related company (as hereinafter defined) which is not generally available to or
used by others, or the utility or value of which is not generally known or
recognized as a standard practice and may include without limitation any and all
financial information; any and all employment information; any and all technical
and non-technical information, including patent, copyright, trade secret and
similar proprietary information; any information related to current, future and
proposed business information, plans, activities, products and services,
computer software, and other technology, including without limitation,
forecasts, market research, development, design details, specifications,
financial information, procurement requirements, purchasing, manufacturing,
contractor and subcontractor lists, and sales and merchandising plans (including
such information of each and any affiliate, subsidiary, or the like) in any
medium whatsoever, whether oral, written, machine readable data, through
facsimile, electronic mail, postal service or otherwise, provided by or
disclosed either directly or indirectly by the Disclosing Party to the Receiving
Party whether such information is designated as confidential at the time of
delivery or not. The term “Confidential Information” as used herein shall not
include information:

(i) which was generally available to or used by others, or the utility or value
of such information is already generally known or recognized as a standard
practice at the time it



--------------------------------------------------------------------------------

LOGO [g24850ex10_10page3.jpg]

 

was communicated to the Receiving Party or subsequently becomes generally
available or recognized as a standard practice through no fault or breach on the
part of the Receiving Party;

(ii) which the Receiving Party can demonstrate by a written or electronic
document to have had rightfully in its possession free from any obligation of
confidence at the time of disclosure.

(iii) which the Receiving Party can demonstrate that it rightfully obtained free
of any

obligation of confidence subsequent to the time it was disclosed to the
Receiving Party by the Disclosing Party,

(iv) which the Receiving Party rightfully obtained from a third party who has
the right to transfer or disclose it:

(v) which the Receiving Party to whom it is disclosed hereunder can demonstrate
was independently developed by such party or agents of that party without any
use of the Confidential Information.

“Effective Date” shall mean the 27th day of May, 2008.

“Receiving Party” is the party who is the recipient of the other party’s
Confidential Information.

“Related Company” shall mean any corporation, company, or other entity which at
the time of disclosure of Confidential Information: a) is controlled by a party
hereto; b) Controls a party hereto; c) or is under common Control with a party
hereto. For this purpose, “Control” means that more than fifty percent (50%) of
the controlled entity’s shares or ownership interest representing the right to
make decisions for such entity that are owned or controlled, directly or
indirectly, by the controlling entity.

1.02 Applicable Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws in force in the country of Korea excluding
any conflict of laws rule or principle which might refer such construction to
the laws of another jurisdiction). Each party hereto irrevocably submits to the
non-exclusive jurisdiction of the courts of Korea with respect to any matter
arising hereunder or related hereto,

ARTICLE II

NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION

2.01 Permitted Use. Neither party shall reverse engineer, patent around, or
directly or indirectly, commercially exploit the Confidential Information of the
other party or use same for the benefit of others. Each party’s right to use the
Confidential Information is limited to use for the benefit of the party
disclosing the Confidential Information as necessary to carry out the stated
purpose of this Agreement.

2.02 No License. The disclosure of Confidential Information under this Agreement
shall not be construed as granting to the Receiving Party any rights under any
license or other rights to the Confidential Information of the Disclosing Party.



--------------------------------------------------------------------------------

LOGO [g24850ex10_10page4.jpg]

 

2.03 Ownership of Confidential Information. The Confidential Information, and
all rights thereto, which have been or will be disclosed to one of the parties
shall remain the exclusive property of the Disclosing Party and shall be held in
confidence by the Receiving Party for the other.

2.04 Non-Disclosure. The Receiving Party agrees to use reasonable care, but in
no event less than the same degree of care that it uses to protect its own
Confidential Information of a similar nature, to prevent the unauthorized use,
disclosure, publication or dissemination of the Confidential Information. Each
party shall only have the right to disclose the Confidential Information to its
employees, agents and consultants on a “need to know” basis; provided, however,
that disclosure in any event shall only be made to such persons who have agreed
in writing to protect the confidentiality of the Disclosing Party’s information.
Each party shall, prior to disclosing any Confidential Information to any such
person, issue appropriate instructions to them and obtain all necessary
undertakings to ensure that such Persons comply with the confidentiality and use
obligations and restrictions contained in this Agreement with respect to the
Confidential Information. These obligations shall survive termination or expiry
of this Agreement. The Receiving Party may Disclose Confidential Information if
required by law, provided that the Receiving Party will take reasonable steps to
give the Disclosing Party sufficient prior written notice of the requirement and
provide reasonable assistance to enable the Disclosing Party to seek protection
of its Confidential Information.

2.05 Copies. Neither party shall copy or reproduce the Confidential Information
of the other party by any means whatsoever without the prior written consent of
the Disclosing Party. Any copies shall contain any proprietary or confidential
notices which appear on the original of the Confidential Information.

2.06 Disclaimer. Neither party makes any representation, warranty or guarantee
whatsoever to the other party with respect to Confidential Information. Neither
party shall be liable for any errors or omissions in its Confidential
information, the use of, or the results of the use of, its Confidential
Information.

ARTICLE III

TERM AND TERMINATION

3.01 Term. This agreement shall be effective from the Effective Date until
terminated by either party in writing as provided for hereinbelow. And it shall
hold good for two years (730 days) starting when both sides sign. The Receiving
Party’s obligation to protect the Disclosing Party’s Confidential Information
received prior to Termination shall survive termination or expiration as stated
in Section 2.04. Confidential Information remains Confidential Information as
defined.

3.02 Termination. Either party may terminate this Agreement without cause, by
giving the other party five (30) Business Days advance written notice.

3.03 Return. Each party shall immediately upon the Termination of this Agreement
or at any time upon the request of the Disclosing Party, discontinue use of the
Confidential Information of the other and, if requested by the Disclosing Party,
return same and all copies thereof which may be or have been in such party’s
direct or indirect possession or control. If return is not requested, the
Confidential Information shall be destroyed within ten (10) Business Days of the
Termination of the Agreement and an officer’s certificate to that effect
provided by the Disclosing Party. Notwithstanding anything in this Agreement to
the contrary, it is agreed that one copy of the Confidential Information may be
made and retained by legal counsel of the Receiving Party as evidence of what
was disclosed.



--------------------------------------------------------------------------------

LOGO [g24850ex10_10page5.jpg]

 

3.04 Breach. Each party agrees that any breach of this Agreement may give rise
to irreparable damage to the other party, the injury to the other party from any
such breach would be difficult to calculate, and that money damages would
therefore be an inadequate remedy for that breach. Each party agrees that the
other party will be entitled, in addition to all other remedies that the other
party may have and without showing or proving any actual damage sustained by it,
to seek an injunction or other order to restrain any breach, threatened breach
or the continuation of any breach of this section.

ARTICLE IV GENERAL

4.01 Notices. Any notice which may or is required to be given pursuant to this
Agreement shall be in writing and shall be sufficiently given or made if
delivered by facsimile, by overnight courier or by certified or registered mail,
return receipt requested, and shall be effective (a) upon receipt if delivered
personally; (b) on the business day the notice is received by facsimile; (c) one
business day after being sent by overnight courier; and (d) three (3) business
days after being deposited in mail, postage prepaid. Such communications shall
be addressed and directed to the parties listed below as follows or to such
other addresses or to the attention of such other persons as any party may from
time to time advise to the other party by notice in writing as provided for
herein:

(a) GEMINICO, addressed to it at:

#102-1112 Chunui-Technopark, 2001-1, Chunui-dong, Wonmi-gu, Bucheon-City,
Kyunggi-do, Korea 420-657

(b) e-Smart technologies, addressed to it at:

526 W. 26th St./St.#70 New York, NY 10001

4.02 Further Assurances. The parties at all times, and from time to time, and
upon every reasonable written request to do so, shall make, do, execute, deliver
or cause to be made, done, executed and delivered all such further acts, deeds,
assurances and things as may be required for more effectually implementing and
carrying out the true intent and meaning of this Agreement. Each party agrees to
act in the utmost good faith of a level required by a trustee in the
implementation of the obligations required hereunder.

4.03 Freedom to Disclose. Each party acknowledges that, notwithstanding the
execution of the Agreement, each Disclosing Party maintains the sole and
absolute discretion to determine what, if any, of its Confidential Information
shall be disclosed to the Receiving Party.

4.04 Freedom to Develop. Both GEMINICO and E-SMART recognize that they each have
and will continue to license and develop products that may be competitive to the
products and services of each that may be disclosed hereunder. This Agreement
shall in no way be interpreted so as to limit respective other party’s ability
to continue to develop, have developed or license from others, products that may
be competitive to the other party’s products and services provided always,
however, that no Confidential Information of a Disclosing Party is ever used by
a Receiving Party for this purpose while such Confidential Information remains
Confidential Information as defined herein.

4.05 Assignment. Neither party may assign this Agreement or any of the rights,
entitlements, duties or obligations arising from it without the prior written
approval of the other party, which approval may be unreasonably or arbitrarily
withheld. Subject to the foregoing, this Agreement shall endure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto.



--------------------------------------------------------------------------------

LOGO [g24850ex10_10page6.jpg]

 

4.06 Entire Agreement. This Agreement supersedes any prior agreements, whether
written or oral and all communications between the parties and constitutes the
entire agreement of the parties with respect to the subject matter hereof. No
modification or variation of this Agreement shall be valid unless made in
writing and executed by the parties in the same manner as this Agreement.

4.07 Counterparts. The parties agree that this Agreement may be validly executed
by facsimile transmission in one or more counterparts, all of which shall be
considered one and the same agreement, and shall be effective when one of the
counterparts has been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

4.08 Export Control. Both parties shall adhere to the Export Administration Laws
and Regulations of the Korea and applicable countries. Both parties acknowledge
that certain technical information to be disclosed may be subject to the export
control laws or regulations of Korea and other applicable countries. The
disclosing party shall be responsible for obtaining any export license(s)
required and the disclosing party will not disclose such Confidential
Information until the disclosing party obtains such authorization. The receiving
party will provide disclosing party with necessary cooperation for obtaining
such export license.

AGREED TO BY:

e-Smart technologies, Inc. GEMINICO Co., Ltd.

By: By:

(Richard IK Kim/Managing Director) (HaiSeung Lee/President)

(name & title) (name & title)

May 27, 2008 May 27, 2008

(date) (date)



--------------------------------------------------------------------------------

LOGO [g24850ex10_10page7.jpg]

 

E-SMART KOREA INC.

e-Smart Korea

642-9, Songchon B/D 9F, Yeoksam-dong

TEL +822.2185.5886~8 FAX. +822.2185.5889 Gangnam-gu, Seoul, Korea

Delivery Notes No. : EM-0809-001

Date of Supply: September 9, 2008

Taxpayer Identification Number 130-86-06686 Taxpayer Identification Number
220-86-72121

Recipient Name of Company Geminico Co., Ltd. Supplier Name of Company e-Smart
Korea, Inc.

CEO Hae-Seung Lee CEO Mary A. Grace

Address 200-1 Chunui Techno Park 102-1112, Chunui-dong, Bucheon Si Wonmi-gu,
Gyeonggi-Do, Korea Address 642-9 Yeoksam-Dong, Gangnam-Gu, Seoul

Please accept the under-mentioned products as described below

NO Name of Product Specification Qty Unit Remarks

1 I AM CARD 10 EA

Dummy Reader 10 EA

Recipient: Hae-Sung Lee Supplier: Chang-Sik Park

http://www.esmartkorea.com 1/1